DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/01/21 has been considered by the examiner.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
4.	The disclosure is objected to because of the following informalities: in paragraph [0001], reference to parent case 17/069,113 should be updated so as to reflect the fact that this application has now issued as U.S. Patent No. 11,165,423. On the last line of paragraph [0080], it appears that "O3" should be changed to --Q3--. 
Appropriate correction is required.


Drawings
5.	The drawings are objected to because in instant figure 5, the power FET should be labeled "Q3", not "Q", see line 9 of paragraph [0071].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
6.	Claims 21 and 32 are objected to because of the following informalities: 
	In claim 21, line 2, the word "configure" should be changed to --configured--.
In claim 32, line 4, the word "serious" should be changed to --series--.
Appropriate correction is required.

Double Patenting
7.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,165,423. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations set forth in the claims of the instant application are either anticipated by or obvious in view of claims 1-20 of applicant's prior patent. Viewing independent claim 21 of the instant application, for example, "an apparatus" on the first line thereof is anticipated by what is recited on the first line of claim 1 of the '423 patent; the limitation of "a driver...capacitor circuit" set forth on lines 2-3 of instant claim 21 would have been obvious in view of the limitations on lines 2-4 of the '423 patent (it would have been obvious to one of ordinary skill in the art that the amplifier of claim 1 in the '423 patent will typically be included as part of a driver, official notice being taken by the examiner that amplifiers are typically included within a driver when the amplifier is used for controlling the on/off switching of a power transistor); the limitation of "a negative voltage adjustment element connected in parallel with the capacitor circuit" as recited on lines 3-4 of claim 21 of the instant application is anticipated by what is recited on lines 5-6 of claim 1 of the '423 patent; and the "wherein" clause set forth on the last five lines of instant claim 21 is either anticipated by or obvious in view of what is recited on lines 6-13 of claim 1 of the '423 patent (the recitation that the negative voltage adjustment element is "controlled such that..." in instant claim 21 as opposed to the recitation that it is "configured such that..." does not constitute patentable difference because any person having ordinary skill in the art would have easily recognized that the "configured" negative voltage adjustment element recited in claim 1 of the '423 patent will either inherently or obviously be controlled in some manner during operation of the claimed apparatus and, moreover, the "controlled" negative voltage adjustment element recited in instant claim 21 will either inherently or obviously be configured in some manner). As to the remaining claims of the instant application, applicant should also note that the apparatus of dependent claims 22-30 of the instant application is fully anticipated by claims 2-10, respectively, of the '423 patent; the method recited in claims 31-35 of the instant application is fully anticipated by claims 11-15 of the '423 patent; and the system recited in claims 36-40 of the instant application is fully anticipated by claims 16-20 of the '423 patent.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        August 25, 2022